DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 and 12/22/2021 were filed after the mailing date of the Non-Final Rejection on 09/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 12/01/2021:
Claims 1-5, 7 and 9-20 are currently examined.  
Claims 6 and 8 are cancelled.
Claims 17-20 are newly added.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the limitation in lines 6-7 is a duplicate of the limitation in lines 11-12.  This is indefinite because it is not clear if the required SiO2 oxide is 40 wt.% to 50 wt.% or 80 wt.% to 100 wt.%.  Similarly, it is not clear if the required Al2O3 oxide is 10 wt.% to 20 wt.% or 2 wt.% to 40 wt.%.  
The duplication appears to be a typographical error, and the Examiner is treating the above lines as a single limitation requiring the ash comprising from 40 wt.% to 50 wt.% SiO2 and from 10 wt.% to 20 wt.% Al2O3, which appears to be consistent with claim 7.
Examiner suggests amending the claim to either i) delete one of the duplicates if the intent is a single limitation, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
Examiner notes that if one of the duplicate lines/recitation in claim 20 is deleted, that would make the limitations of claim 20 a duplicate of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, 9-13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Antoni et al. (WO 2014/081277 A1) (“Antoni” hereinafter) in view of Khan et al. (Effect of Fineness of Basaltic Volcanic Ash on Pozzolanic Reactivity, ASR Expansion and Drying Shrinkage of Blended Cement Mortars, Materials) (“Khan” hereinafter), and Djobo et al. (Volcanic ash-based geopolymer cements/concretes: the current state of the art and perspectives, Environ Sci Pollut Res)(“Djobo” hereinafter), as evidenced by Lavanya et al. (Properties of geopolymer bricks made with fly ash and GGBS, Materials) (“Lavanya” hereinafter) regarding claim 1, and Davidovits et al. (U.S. Pat. No. 4,509,985)(“Davidovits” hereinafter) for claims 10 and 11.


Regarding claim 1, Antoni teaches a geopolymer cement slurry (see Antoni at P3 L20-21 teaching a solid geopolymer composite for the use as a construction and friction material, wherein the composite is taken to meet the claimed cement slurry based on the structure as outlined below.  In addition, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19)), comprising: 
an aqueous solution (see Antoni at P6 L9-10 teaching that a sodium hydroxide solution with concentration of 12M is prepared and mixed with sodium silicate to form an alkaline activator, and see Antoni at P6 L11-12 teaching that the alkaline activator is then mixed and reacted with volcano ash to obtain a homogenous paste mixture, wherein the sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed, thus the solution is an aqueous solution as evidenced by Lavanya (see Lavanya at page 2, 2.4.1. Sodium Hydroxide (NaOH) teaching that for preparing 12M NaOH solution, 480 gm of NaOH was dissolved in 1000 mL of distilled water); 
volcanic ash (see Antoni at P3 L23-25 teaching that the pozzolanic material employed is volcano ash, and the volcano ash used is proven to be comparable to Class F fly ash in silica, alumina and iron oxide composition, thus the volcanic ash comprises silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3)); 
Na2SiO3 and NaOH (see Antoni at P4 L22-24 teaching that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide, wherein the alkaline hydroxide is preferably sodium hydroxide (or NaOH)).
Antoni does not explicitly teach that the volcanic ash is free of TiO2 and also comprises from 0.05 wt.% to 0.2 wt.% SO3, from 5 wt.% to 10 wt.% CaO, from 40 wt.% to 50 wt.% SiO2, 2O3, from 10 wt.% to 15 wt.% Fe2O3, from 5 wt.% to 10 wt.% MgO, and from 0.5 wt.% to 5 wt.% K2O.
Like Antoni, Khan teaches the use of volcanic ash in cements (see Khan at Title teaching effect of fineness of basaltic volcanic ash on pozzolanic reactivity, ASR expansion and drying shrinkage of blended cement mortars).  Khan also teaches that the composition of volcanic ash is comparable to fly ash in silica, alumina and iron oxide composition (see Khan at page 4, Table 1, also shown below, teaching FA (or fly ash), VF (or VA (volcanic ash) fine) and VUF (or VA ultra-fine)).

    PNG
    media_image1.png
    671
    720
    media_image1.png
    Greyscale

As shown in Table 1 above, the VF and VUF columns show the chemical composition of the basaltic volcanic ash, wherein VF stands for fine and VUF stands for ultra-fine ash, and the FA column shows the chemical composition of fly ash.  The silica (or SiO2), alumina (or Al2O3) and 2O3) contents of the FA and VF/VUF are comparable.  In addition, Table 1 teaches that there is no TiO2 in the list, which is taken to meet the claimed free of TiO2.
	In summary, Khan teaches that the Saudi Arabian volcanic ash comprises:
Claim 1
Khan at page 4 Table 1 (VF and VUF) or volcanic ash in wt%
from 0.05 wt.% to 0.2 wt.% SO3
0.80
from 5 wt.% to 10 wt.% CaO
8.80
from 40 wt.% to 50 wt.% SiO2
46.4
from 10 wt.% to 20 wt.% Al2O3
14.4
from 10 wt.% to 15 wt.% Fe2O3
12.8
from 5 wt.% to 10 wt.% MgO
8.30
from 0.5 wt.% to 5 wt.% K2O
1.90


As shown in the table above, the Saudi Arabian volcanic ash composition of Kahn overlaps with all the wt% of all the oxides, except for SO3.  
Khan further teaches that Saudi Arabia consumes the highest amount of cement per capita in the world, and the existing infrastructure is prone to weathering and deterioration due to the harsh climatic conditions in the Eastern and Western regions of Saudi Arabia, wherein the deterioration can be reduced by the use of pozzolans (see Khan at page 2, 3rd paragraph, 1st – 3rd sentences).  Khan also teaches that the western fields of Saudi Arabia contain rich deposits of scoria and basaltic lava (see Khan at page 2, 3rd paragraph, 5th sentence).  And, Khan teaches that to produce environmentally friendly, strong and durable concrete, these locally available materials (referring to scoria and basaltic lava) can be used to replace ordinary Portland cement content (see Khan at page 2, 3rd paragraph, 6th sentence).  Furthermore, the chemical and mineralogical properties of VA (or volcanic ash) fulfill the standards set by ASTM (see Khan at page 2, 4th paragraph, 2nd sentence).
Like Antoni and Khan, Djobo teaches volcanic ash in geopolymer cements (see Djobo at Title teaching volcanic ash-based geopolymer cements/concretes: the current state of the art and perspectives).
nd paragraph, 1st- 2nd sentences).  Djobo continues that there is scanty information available on the use of volcanic ash in geopolymer science compared to the work achieved so far with other aluminosilicate materials (see Djobo at page 4434, right column, 2nd paragraph, 3rd sentence), and the reason behind is the non-availability of volcanic ash in most of the countries where research on geopolymers is well developed, or it might also be due to the concerns of these countries to overcome issues related to disposal and landfilling (see Djobo at pages 4434-4435, right column to left column, bridging paragraph).
Djobo also teaches the chemical composition of the volcanic ash from Jordan (see Djobo at page 4436, Table 2, V column, also shown below, and Djobo at page 4435, right column, 1st paragraph, 1st sentence teaching Jordan (V)).  Similar to Khan, there is no TiO2 in the list of oxides.
Claim 1
Khan at page 4 Table 1 (VF and VUF) or volcanic ash in wt%
Djobo at page 4436, Table 2, V volcanic ash in wt%
from 0.05 wt.% to 0.2 wt.% SO3
0.80
0.09
from 5 wt.% to 10 wt.% CaO
8.80
9.7
from 40 wt.% to 50 wt.% SiO2
46.4
40.17
from 10 wt.% to 20 wt.% Al2O3
14.4
13.86
from 10 wt.% to 15 wt.% Fe2O3
12.8
15.16
from 5 wt.% to 10 wt.% MgO
8.30
9.57
from 0.5 wt.% to 5 wt.% K2O
1.90
1.53


As shown in the table above, the volcanic ash composition from Jordan overlaps the wt% content of all the oxides in the claimed ranges in claim 1, with no or free of TiO2, thus meeting the claimed oxide limitations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the volcanic ash of Antoni by the volcanic ash of Kahn and Djobo so as to produce environmentally friendly, strong and durable concrete in Saudi Arabia, and develop the use of volcanic ash in geopolymer science due to the availability of resources, even if there is scanty information available on the use of volcanic ash in geopolymer science.

Regarding claim 2, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the geopolymer cement slurry comprises from 25 to 50 wt.% Na2SiO3 and 15 to 35 wt.% NaOH.
However, Antoni teaches that solid geopolymer composite could vary in mechanical properties by adjusting the ratio of volcano ash to an alkaline activator (see Antoni at P2 L26-28), thus one of ordinary skill in the art would appreciate that the alkaline activator is one of the essential component in the formation of a geopolymer that affects the mechanical properties.
Antoni also teaches that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide (preferably sodium hydroxide, NaOH), having a weight ratio in the range of 0.1 to 1.5: 1.5 to 3.0 (see Antoni at P4 L22-24).  Antoni further teaches example 2, wherein the sodium hydroxide solution with concentration of 12M is prepared and mixed with 
If the sodium hydroxide concentration is 12M, it can be converted to 49 wt% based on the calculation below:
                
                    w
                    t
                    %
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    12
                                                    m
                                                    o
                                                    l
                                                
                                                
                                                    L
                                                
                                            
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    40
                                                    g
                                                
                                                
                                                    m
                                                    o
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                            ÷
                            
                                
                                    
                                        
                                            1000
                                            g
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    
                    ×
                    100
                    =
                    49
                
            
where: 12mol/L = 12M (concentration of NaOH), 40g/mol is the molecular weight of NaOH, and 1000g/L is the density of water.
If the ratio of Na2SiO3: NaOH is 0.6 and the NaOH wt% is 49, then the Na2SiO3 wt% is 29, which is within the claimed 25 to 50 wt.% Na2SiO3.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the ratio from within the range taught by Antoni because there is a reasonable expectation of success that the ratio of Na2SiO3: NaOH disclosed would be suitable.  

Regarding claim 5, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Khan further teaches that the Saudi Arabian volcanic ash has a particle size of from 20 to 30 µm (see Kahn at page 4, Table 1 teaching the fineness of VUF is <20 µm and the fineness of VF is <38 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 7, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Djobo further teaches that the Saudi Arabian volcanic ash comprises from 40 wt.% to 50 wt.% SiO2 and from 10 wt.% to 20 wt.% Al2O3 (see Djobo at page 4436, Table 2, V teaching 40.17 wt% SiO2 and 13.86 wt% Al2O3).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 9, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches that the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a compressive strength of from 1500 to 2600 psi (see Antoni at P4 L17-19, as mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite, which is taken to meet the claimed sodium aluminosilicate hydrate (and also see claims 10 and 11 rejection below).  And, see Antoni at page 6, Table 4 teaching the properties of materials for producing an artificial aggregate, wherein compressive strength (MPa) is 0.5-60 (converts to 72-8702 psi).  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I)).

Regarding claims 10 and 11, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach that the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a formula of: 
n [(-SiO2)z -AlO2]n . y H2O, where n represents a degree of polymerization ranging 1 to 50 and z represents an amount of silicate ranging from 2 to 10 (claim 10); and the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a structure of (claim 11):

    PNG
    media_image2.png
    384
    558
    media_image2.png
    Greyscale

However, as mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19).  
	Davidovits teaches that the mineral geopolymers are called polysialates, and have the following empirical formula (see Davidovits at C1 L15-19):

    PNG
    media_image3.png
    84
    577
    media_image3.png
    Greyscale

wherein “z” is 1, 2 or 3; “M” is a monovalent cation such as potassium (K) or sodium (Na), and “n” is the degree of polycondensation (see Davidovits at C1 L20-22)), thus meeting the claimed formula of claim 10.
	In addition, Davidovits teaches that where “z” is 2, the mineral is called polysialatesiloxo (see Davidovits at C1 L32-39), when “M” is sodium or a mixture of sodium and potassium, the chemical formula may be written as (see Davidovits at C1 L39-50):

    PNG
    media_image4.png
    177
    708
    media_image4.png
    Greyscale


Thus, Davidovits chemical formula is another way of writing the structure as claimed in claim 11 because the structure is repeated or a polymer, the aluminum (Al) is a cation in a four-fold coordination, the Na ion is placed outside the brackets, and the OH groups are combined in the form of water (as shown below), thus meeting the claimed structure in claim 11.

    PNG
    media_image5.png
    455
    1428
    media_image5.png
    Greyscale

As such, one of ordinary skill in the art would appreciate that Antoni teaches the existence of polymeric Si-O-Al sialate bonds employed volcano ash, but did not explicitly show the empirical formula and structure, but Davidovits evidences both the empirical formula and polymeric structure of the sodium aluminosilicate hydrate (or the alumino-silicate oxide).

Regarding claim 12, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches in which aqueous solution comprises deionized water, tap water, fresh water, salt water, natural or synthetic brine, municipal water, formation water, produced water, well water, filtered water, distilled water, sea water, or combinations of these (please see claim 1 rejection above.  In summary, sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed to form the aqueous solution).  It would have been obvious 

Regarding claim 13, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches that the geopolymer cement slurry comprises from 30 to 60 wt.% Saudi Arabian volcanic ash (see Antoni at P4 L9-11 teaching that the volcano ash is presented in the range of 50-80 % by weight of the pozzolanic mixture to ensure homogenous mixture is acquired).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Moon et al. (Characterization of natural pozzolan-based geopolymeric binders, Cement & Concrete Composites)(“Moon” hereinafter).

Regarding claim 3, Antoni as modified by Khan teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the Na2SiO3 has a ratio of Na2O to SiO2 of from 0.250:1 to 0.350:1.
Like Antoni, Moon teaches the use of volcanic ash in geopolymer cements (see Moon at page 98, left column, 2nd paragraph, 4th sentence teaching the use of natural volcanic pozzolan from Saudi Arabia as a construction material for the production of geopolymer cements).  In addition, Moon teaches the composition of volcanic ash is comparable to fly ash in silica, alumina and iron oxide composition (see Moon at page 98, table 1 teaching comparable silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3) contents to the fly ash and claim 1 rejection above regarding the comparable fly ash composition).  
2SiO3) solution (see Moon at page 98, right column, 2nd paragraph, 1st sentence).  And, Moon teaches that the provided ratios are SiO2/Na2O = 3.22 (see Moon at page 98, right column, 2nd paragraph, 2nd sentence), wherein the reciprocal of the ratio, Na2O/SiO2 (or 1/3.22) is 0.315, which can be written as 1:0.315, which is within the claimed ratio range.
Moon further teaches that naturally abundant basaltic pozzolan from Saudi Arabia can be used for construction materials through geopolymerization process and the compressive strength of the natural pozzolan-based geopolymers was found to be suitable for construction applications (see Moon at page 103, right column, 2nd paragraph, 1st-2nd sentences).  Moon also teaches that the sodium silicate has a positive effect on the compressive strength (see Moon at page 103, right column, 3rd paragraph, 2nd sentence).
As such, one of ordinary skill in the art would appreciate that Moon teaches activating the volcanic ash with SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution so as to positively affect the compressive strength and be suitable for construction applications, and seek those advantages by the SiO2/Na2O ratio in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution from Moon in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition so as to positively affect the compressive strength and be suitable for construction applications.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Davidovits.

Regarding claim 4, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach that the geopolymer cement slurry comprises a pH of from 11.6-13.0.
As mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19).
Like Antoni, Davidovits teaches a polymeric Si-O-Al sialate bonds or polysialates (see Davidovits at C1 L15 teaching that mineral geopolymers are called polysialates).  And, Davidovits teaches that the early high-strength cement composition is obtained by adding to reactant mixture consisting of alumino-silicate oxide with the aluminum cation in four-fold coordination, strong alkalis such as sodium hydroxide and/or potassium hydroxide, water and a sodium/potassium polysilicate solution, a certain amount of ground blast furnace slag (see Davidovits at C3 L50-55), wherein the reaction mixture has the M2O/SiO2 ratio of 0.21 to 0.36 (see Davidovits at C3 L57-58), where M2O represents Na2O or K2O or a mixture of (Na-2O, K2O) (see Davidovits at C3 L62-63).
Davidovits also teaches that blast furnace slags contain, in addition to lime (or CaO) and magnesia (or MgO) added to the blast furnace as fluxing material, the impurities previously contain in the iron ore, usually silica (or SiO2), alumina (Al2O3), and minor amounts of other compounds.  In summary, the blast furnace slag contains similar compositions to the volcanic ash of Antoni as modified by Khan (please see claim 1 rejection).
Furthermore, Davidovits teaches that it is also known that the development of the slag necessitates a pH higher than or equal to 12 (see Davidovits at C3 L22-23), which overlaps with the claimed range of pH 11.6-13.0.
As such, one of ordinary skill in the art would appreciate that Davidovits teaches a pH higher than or equal to 12 in the development of slag that have comparable composition to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a pH higher than or equal to 12 in the volcanic ash geopolymer composition of Antoni as modified by Khan and Djobo as taught by Davidovits so as to obtain polysialates in an early high-strength cement composition.























Regarding claim 16, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach the geopolymer cement slurry has a ratio of Na2SiO3 combined with NaOH to Al2O3 ranges from 0.5:1.0 to 9.0:1.0.
Davidovits teaches the composition of the reactant mixture, in terms of oxide-mole ratios, falls within the ranges as shown in Table A, where M2O represents either Na2O or K2O or the mixture (see Davidovits at C4 L27-40 and Table A also shown below).

    PNG
    media_image6.png
    178
    650
    media_image6.png
    Greyscale

The ratio SiO2/Al2O3 and M2O/Al2O3 are the closest ratios to the claimed ratio of Na2SiO3 combined with NaOH to Al2O3 because SiO2 comes from Na2SiO3 and M2O from NaOH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to study the ratio of Na2SiO3 combined with NaOH to Al2O3 because it is result effective variable that affects the polycondensation reaction of the geopolymer.


Regarding claim 17, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo and Davidovits further teaches the limitations of claim 17 (please see rejections for claims 2, 3, 4, 5 and 7 above as it applies here as well).

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Barlet-Gouedard et al (U.S. Pub. No. 2008/0028995 A1)(“Barlet” hereinafter).

Regarding claims 14 and 15, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach that the geopolymer cement slurry further comprises a cement precursor material comprising one or more components selected from the group consisting of calcium hydroxide, silicates, belite (Ca2SiO5), alite (Ca3SiO4), tricalcium aluminate (Ca3Al2O6), tetracalcium aluminoferrite (Ca4Al2Fe2O10), brownmillerite (4CaO·Al2O3·Fe2O3), gypsum (CaSO4·2H2O), sodium oxide, potassium oxide, lime (calcium oxide), hexavalent chromium, trivalent chromium, calcium aluminate, and combinations thereof (claim 14); and further comprises one or more additives selected from the group consisting of dispersants, fluid loss control agents, retarders, expansion additives, antifoaming agents, stabilizers, accelerators, extenders, weighting agents, lost circulation control agents, surfactants, gypsum, hematite, manganese tetroxide, silica flour, and silica sand (claim 15).

Barlet further teaches that the geopolymeric composition in the disclosure uses aluminosilicate source, selected from a group wherein fly ash is featured in the list (see Barlet at [0019]), uses metal silicate, preferably the metal is sodium (see Barlet at [0020]), uses alkali metal hydroxide, preferably sodium or potassium hydroxide (see Barlet at [0021]), and the carrier fluid preferably an aqueous solution as water (see Barlet at [0022]).
Barlet also teaches that to control the density of the geopolymeric composition, a lightweight particle and/or a heavyweight material can be added (see Barlet at [0023]).  Barlet teaches that the lightweight particles, also called fillers, are selected from the group wherein sodium-calcium-borosilicate glass is featured in the list, which is taken to meet the claimed silicates in claim 14.  
In addition, Barlet teaches the geopolymeric composition further comprises an additive selected from the group wherein a dispersant is featured in the list, and taken to meet the claimed dispersant in claim 15.
As such, one of ordinary skill in the art would appreciate that Barlet teaches a geopolymeric composition comprising fly ash, sodium silicate, sodium hydroxide, water, lightweight particle to control the density, and a dispersant additive for well cementing, and seek those advantages by adding the lightweight particle to control the density, and a dispersant additive in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition for well cementing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the lightweight particle to control the density, 

Regarding claim 18, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo, Davidovits and Barlet further teaches the limitations of claim 18 (please see rejections for claims 11, 12, 13, 14 and 15 above as it applies here as well).

Regarding claims 19 and 20, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo, Davidovits and Barlet further teaches the limitations of claims 19 and 20 (please see rejections for claims 2, 3, 4, 7 and 16 above as it applies here as well).






















Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant discusses that none of the cited references disclose the inclusion of Saudi Arabian volcanic ash defined in claim 1 as amended, and the cement slurries of the present application exhibit a reduced density and an increased yield point (see Applicant’s arguments at page 8,1st-2nd paragraphs).  
Examiner acknowledges the arguments and respectfully notes that the cement slurry as defined by the limitations of claim 1 is taught by Antoni, Khan and Djobo, as outlined above.  The modification of Khan and Djobo teaches the volcanic ash oxides composition including the wt.% and it is free of TiO2.  The properties of the cement slurry, that is the reduced density and an increased yield point is expected to follow from the composition of the combination of Antoni, Khan and Djobo because it has been held that "products of identical chemical composition can In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735